Title: To George Washington from Major General Philemon Dickinson, 15 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir,
                        Trenton [N.J.] June 15th 1778
                    
                    The inclosed just came to hand, from Genl Maxwell—the same Intelligence, was brought me a few hours before, which I believe may be relied upon—a Person whom I sent down the River, saw the Vessells on the Stocks, at both the upper, & lower parts of the City, in flames.
                    A Gentleman of Reputation who lives near Philada sent me word last Evening, that the Enemy were very industrious, in transporting their Troops, Artillery, & Waggons, over to Coopers Ferry. The Intelligence comes so many different ways, & so well authenticated, that it does not admit of a doubt. I shall instantly write to Govr Livingston, respecting a general summons for our Militia—but perhaps, he may not yet be convinced, of the Enemy’s Intentions, I am very apprehensive, they will be greatly advanced in their rout, before any considerable force can be collected, to oppose them. I have the honor to be, Your Excellency’s most Obdt
                    
                        Philemon Dickinson
                    
                